Allowance

Allowable Subject Matter
1.	Claims 1-20 are allowed.

Reasons of Allowance
2.	Claims 1, 8 and 15 are allowed because Olshan et al, U.S. Patent No. 2014/0274373 (hereinafter Olshan) does not teach the claimed applying feature.

3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 21, 2021